      Case 1:16-cr-00656-GHW Document 818 Filed 12/02/20 Page 1 of 1


                                                        USDC SDNY
                                                        DOCUMENT
UNITED STATES DISTRICT COURT
                                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                        DOC #:
                                                        DATE FILED: 12/2/2020
---------------------------------------x
                                       :
UNITED STATES OF AMERICA               :
                                       :
          -against-                    :                     ORDER
                                       :
                                       :
                                       :
                                       :              1:16-cr-00656-GHW-14
CYNTHIA WOODS                          :                    Docket #
---------------------------------------x




     Gregory H. Woods         , DISTRICT JUDGE:
      Judge's Name


The C.J.A. attorney assigned to receive cases on this day,

     Megan Wolfe Benett             is hereby ordered to assume

representation of the defendant in the above captioned

matter, NUNC-PRO-TUNC                      .
   The appointment is for the purpose of representing Ms. Woods in
   connection with an application for compassionate release.

                               SO ORDERED.



Dated: December 2, 2020

                                     UNITED STATES DISTRICT JUDGE
